Citation Nr: 1504263	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the termination of death pension benefits based on excess income on April 1, 2011 was warranted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to September 1953.  The Veteran died in December 1988.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2011 decision made by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which terminated VA death pension benefits, effective April 1, 2011, due to excess income.  

The appellant was scheduled for a March 2013 Travel Board hearing at the RO in Roanoke, Virginia before the Board.  However, after being notified of the scheduled hearing, the appellant did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  The appellant's representative stated that she would be able to attend a hearing in "Northern Virginia."  However, hearings held in that state are only located in Roanoke, Virginia.  There is no option of conducting a hearing in Northern, Virginia.  As such, the Board finds that all due process has been met with respect to the appellant's hearing request.


FINDING OF FACT

The appellant's countable income exceeds the maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents.


CONCLUSION OF LAW

Termination of VA death pension benefits was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b).

Here, because the application of the law to the undisputed facts regarding the appellant's income is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Laws and Regulations for Death Pension and Countable Income

Death pension is available to the "surviving spouse" of a Veteran because of a nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2014).

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2014).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23 (2014).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. 
§§ 3.3, 3.23(b) (2014).  Fractions of dollars will be disregarded in computing annual income.  See 38 C.F.R. § 3.271(h) (2014).  The MAPR for 2011 for a surviving spouse without a dependent child was $7,933.00.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 
38 C.F.R. § 3.271(a) (2014).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718 (2014); survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. See 38 C.F.R. § 3.272 (2014).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2014).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the claim was $396.65.

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. 
§ 3.271(a)(1) (2014).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271(a)(3) (2014).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable. See 38 C.F.R. § 3.273(c) (2014).

Income is counted toward the calendar year in which it is received.  See 38 C.F.R.  § 3.260(a) (2014).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d) (2014).  Thus, the Appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve. See 38 C.F.R. § 3.273(a) (2014).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. 
§ 3.273(b)(1) (2014).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2014).

Analysis

VA terminated the appellant's death pension benefits, effective April 1, 2011, because the appellant's countable income exceeded the maximum amount allowed by law.  The appellant contends that she is entitled to death pension benefits because she needs the money, and because the Veteran intended her to have it.  See February 2013 VA Form 1-646.

The evidence demonstrates that the appellant is a surviving spouse with no dependents.  Social Security Administration (Social Security) records reflect that the appellant began receiving monthly payments of $1,045.00 from Social Security prior to April 1, 2011.  The evidence does not show any additional income or medical expenses.

As the appellant is a surviving spouse with no dependents, the MAPR is $ 7,933.00 a year, or $661.00 per month.  The evidence reveals that the appellant's total income is $1,045.00 per month, and there are no medical expenses.  These financial figures were the same as those used by the RO when it decided to terminate VA death pension benefits.  The appellant has not asserted that these figures are incorrect, or that VA has made any errors in calculation.  

Payment of non-service connected death pension requires that the appellant's countable income is less than the annual MAPR rate determined by law.  VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c). Here, the countable income was in excess of the applicable pension rate for death pension.  As such, the appellant's countable income exceeded applicable MAPR rates and termination of death benefits, effective April 1, 2011, was proper.


ORDER

The termination of death pension benefits based on excess income on April 1, 2011 was proper.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


